             Case 3:18-cv-05277-RBL Document 121 Filed 08/06/20 Page 1 of 5




 1                                                        The Honorable Ronald B. Leighton
 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT TACOMA
 7
     SEAN WILSON, individually and on behalf of
 8   all others similarly situated,
                                                  Case No. 18-cv-05277-RBL
 9                    Plaintiff,
                                                  DECLARATION OF TODD LOGAN
10         v.
                                                  NOTE ON MOTION CALENDAR:
11   PLAYTIKA LTD, an Israeli limited company,
     and CAESARS INTERACTIVE                      August 6, 2020
12   ENTERTAINMENT, LLC, a Delaware limited
     liability company,
13
                      Defendants.
14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                           T OUSLEY B RAIN S TEPHENS PLLC
     DECLARATION OF TODD LOGAN                                 1700 Seventh Avenue, Suite 2200
     CASE NO. 18-CV-5277-RBL- i                                 Seattle, Washington 98101-4416
                                                            Tel: 206.682.5600 • Fax: 206.682.2992
              Case 3:18-cv-05277-RBL Document 121 Filed 08/06/20 Page 2 of 5




 1   Pursuant to 28 U.S.C. § 1746, I declare and state as follows:

 2          1.      I am an attorney at Edelson PC, which has been retained to represent Plaintiff in

 3   the above-captioned matter. I am entering this declaration in support of Plaintiff’s Unopposed

 4   Motion for Preliminary Approval of Class Action Settlement Agreement.

 5          2.      I have personal knowledge of the matters stated herein and, if called upon, I could

 6   and would competently testify thereto.

 7          3.      In the months following Caesars Interactive Entertainment, LLC’s (“CIE”)

 8   Motion to Dismiss, Dkt. 75, the Parties engaged in substantial jurisdictional discovery efforts,

 9   including CIE’s production of thousands of pages of documents.

10          4.      Public records indicate that the International Social Gaming Association

11   (“ISGA”) hired lobbyists Brent Ludeman, Scott Hazlegrove, and Lisa Thatcher to lobby for

12   changes to Washington gambling law.

13          5.      I understand that in February 2019, the ISGA provided Washington legislators

14   with draft legislation that, inter alia, proposed to change the definition of “thing of value” under

15   RCW 9.46.0285.

16          6.      In 2019 and 2020, certain proposed Class Counsel met with Washington

17   legislators in Olympia, Washington, offered written and in-person testimony before the House

18   Civil Rights & Judiciary Committee, sent correspondence to Senator Mark Mullet, spoke with

19   press about the ISGA’s efforts to change Washington gambling law, and helped more than 100

20   self-identified social casino users across the country submit letters, via email, to Washington

21   State Representatives.

22          7.      In May 2020, the Parties’ settlement talks began in earnest. The Parties agreed to

23   schedule a mediation session on June 16, 2020 with Judge Layn Phillips (ret.) of Phillips ADR

24   and further agreed to make best efforts to reach a resolution prior to the formal mediation date.

25

26

27
                                                                      T OUSLEY B RAIN S TEPHENS PLLC
      DECLARATION OF TODD LOGAN                                           1700 Seventh Avenue, Suite 2200
      CASE NO. 18-CV-5277-RBL- 1                                           Seattle, Washington 98101-4416
                                                                       Tel: 206.682.5600 • Fax: 206.682.2992
              Case 3:18-cv-05277-RBL Document 121 Filed 08/06/20 Page 3 of 5




 1           8.      Over the following weeks, the Parties were in near-daily communication with the

 2   Phillips ADR team and each other. During this period, Defendants provided Plaintiff with

 3   several sets of detailed transactional data, the Parties exchanged substantive briefing on the core

 4   facts, legal issues, litigation risks, and potential settlement structures, and the Parties

 5   supplemented that briefing with written and telephonic correspondence, mediated by the Phillips

 6   ADR team.

 7           9.      On June 10, 2020, the Parties reached an agreement in principle as to an

 8   appropriate settlement amount. In my professional judgment, when the Parties agreed to this

 9   settlement, the Parties were fully informed on all pertinent issues and capable of assessing the

10   benefits of the settlement.

11           10.     Negotiations on remaining term sheet issues continued until a final term sheet

12   was executed on June 12, 2020.

13           11.     Over the next several weeks, the Parties exchanged several rounds of a working

14   settlement document and supporting exhibits, met and conferred telephonically to discuss the

15   remaining disputed provisions, and began the process of meeting and conferring with Apple Inc.,

16   Google LLC, and Facebook, Inc. to help design a notice and administration plan.

17           12.     On August 5, 2020, the Parties completed execution of the Settlement Agreement

18   now before the Court.

19           13.     Based on documents I have reviewed in this case, more than one hundred

20   thousand individuals in Washington have played Slotomania, House of Fun, Caesars Slots, and

21   Vegas Downtown Slots (the “Applications”).

22           14.     Plaintiff has long demonstrated his willingness to vigorously prosecute this case,

23   including by providing his counsel with relevant documents and testimony, by having his

24   deposition taken in a related matter, and more broadly by helping raise public awareness about

25   these cases.

26

27
                                                                        T OUSLEY B RAIN S TEPHENS PLLC
      DECLARATION OF TODD LOGAN                                              1700 Seventh Avenue, Suite 2200
      CASE NO. 18-CV-5277-RBL- 2                                              Seattle, Washington 98101-4416
                                                                          Tel: 206.682.5600 • Fax: 206.682.2992
                Case 3:18-cv-05277-RBL Document 121 Filed 08/06/20 Page 4 of 5




 1          15.     Proposed Class Counsel have no conflicts of interest. Proposed Class Counsel

 2   have no financial stake in any of the Defendants nor any connections to particular class members

 3   that might cause it to privilege certain members over others.

 4          16.     Clients represented by Edelson PC first raised the underlying legal theory in these

 5   cases more than five years ago. To my knowledge, no other law firm in the country has ever

 6   pursued similar claims as those raised in these cases.

 7          17.     Over the years, Edelson PC attorneys have represented the interests of the

 8   proposed class not just in the specific bounds of these case dockets, but also in proceedings

 9   before the Washington State Gambling Commission and before the Washington Legislature.

10          18.     Proposed Class Counsel are well-qualified and experienced members of the

11   plaintiffs’ bar who together have extensive experience in class actions of similar size, scope, and

12   complexity to these cases, have frequently been appointed lead class counsel by courts

13   throughout the country, and have the resources necessary to conduct litigation of this nature.

14          19.     In my professional judgment, the most significant risk facing the settlement

15   class’s recovery is a retroactive change in Washington gambling law.

16          20.     In my professional judgment, if Plaintiff tried this case to verdict, there would be

17   subsequent appeals that would likely take years to resolve. In my professional judgment, the

18   expense and burden associated with litigating this through both trial and appeals militate in favor

19   of granting preliminary approval.

20          21.     Based on the current Plan of Allocation, and on my conversations with proposed

21   class members in this and other related cases, the recoveries class members stand to receive will

22   in many instances be life-changing.

23          22.     The Parties only agreed to mediate after more than two years of contentious

24   litigation, including the production and review of more than ten thousand (10,000) pages of

25   documents, briefing before this Court, and a petition for interlocutory review to the Ninth

26   Circuit.

27
                                                                     T OUSLEY B RAIN S TEPHENS PLLC
      DECLARATION OF TODD LOGAN                                          1700 Seventh Avenue, Suite 2200
      CASE NO. 18-CV-5277-RBL- 3                                          Seattle, Washington 98101-4416
                                                                      Tel: 206.682.5600 • Fax: 206.682.2992
              Case 3:18-cv-05277-RBL Document 121 Filed 08/06/20 Page 5 of 5




 1          23.     In my professional judgment, the proposed settlement is fair, reasonable, and

 2   adequate, and in the best interests of the class.

 3          24.     Based on documents I have reviewed, I estimate that more than 225,000 UserIDs

 4   associated with settlement class members will receive direct notice.

 5          25.     Attached hereto as Exhibit 1 is a true and accurate copy of the Class Action

 6   Settlement Agreement, entitled “Class Action Settlement Agreement.”

 7          26.     Attached hereto as Exhibit 2 is a true and accurate copy of Edelson PC’s Firm

 8   resume, entitled “Edelson PC Firm resume.”

 9

10          I declare under penalty of perjury that the foregoing is true and correct.

11

12          Executed on August 6, 2020 at San Francisco, California.

13

14                                                        /s/ Todd Logan

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                     T OUSLEY B RAIN S TEPHENS PLLC
      DECLARATION OF TODD LOGAN                                          1700 Seventh Avenue, Suite 2200
      CASE NO. 18-CV-5277-RBL- 4                                          Seattle, Washington 98101-4416
                                                                      Tel: 206.682.5600 • Fax: 206.682.2992
